UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 oTRANSITIONAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 333-151807 PSM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 90-0332127 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 1112 N. Main Street, Roswell, New Mexico 88201 (Address of principal executive office) (zip code) (575) 624-4170 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of February 11, 2011, there were 14,241,334 shares of registrant’s common stock outstanding. PSM HOLDINGS, INC. TABLE OF CONTENTS Report on Form 10-Q For the quarter ended December 31, 2010 Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets at December 31, 2010 (Unaudited) and June 30, 2010 3 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Month and Six Month Periods ended December 31, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Month Periods ended December 31, 2010 and 2009 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 22 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements PSM HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS December 31, 2010 June 30, 2010 (Unaudited) Current Assets: Cash & cash equivalents $ $ Accounts receivable, net Marketable securities - Prepaid expenses - Other assets Total current assets Property and equipment, net Loan receivable NWBO License, net of accumulated amortization, December 31, 2010- $277,612 and June 30, 2010 - $248,147 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term Liabilities: Due to related party Total long-term liabilities Total Liabilities Commitment & Contingencies - - Stockholders' Equity: Common stock, $0.001 par value, 100,000,000 shares authorized, 14,194,834 and 14,124,905 shares issued and outstanding at December 31, 2010 and June 30, 2010 Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding at December 31, 2010 and June 30, 2010 - - Treasury stock, at cost: shares held 21,600 at December 31, 2010 and June 30, 2010 ) ) Additional paid in capital Accumulated other comprehensive income - Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 PSM HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the three months ended December 31, For the six months ended December 31, Revenues $ Operating expenses Brokerage commission Selling, general & administrative Depreciation and amortization Total operating expenses Income (loss) from operations ) ) ) Non-operating income (expense): Interest expense ) Interest and dividend ) Realized gain (loss) on sale of securities - ) ) Other income - - Total non-operating income (expense) ) Income (loss) from continuing operations before income tax ) ) ) Provision for income tax - Netincome (loss) Other comprehensive income (loss): Unrealized gain (loss) on marketable securities - ) Comprehensive income (loss) $ $ ) $ ) $ ) Net income (loss) per common share and equivalents - basic and diluted loss from operations $ $ ) $ ) $ ) Weighted average shares of share capital outstanding - basic & diluted Weighted average number of shares used to compute basic and diluted loss per share for the three month and six month periods ended December 31, 2010 and 2009 are the same since the effect of dilutive securities is anti-dilutive. The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 PSM HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the six months ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cashprovided by (used in) operating activities: Bad debts - Depreciation and amortization Non-cash commissions contributed by an officer - Stock issued to third parties for services - Stock issued to branch owners as commission (Gain) Loss on sale of marketable securities ) (Increase) decrease in current assets: Accounts receivable ) Prepaid expenses - Other current assets Increase (decrease) in current liabilities: Accounts payable ) Accrued liabilities ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of marketable securities Purchase of property and equipment ) - Purchase of marketable securities - ) Net cash provided by investing activities 27 CASH FLOWS FROM FINANCING ACTIVITIES: Cash receipts on loan from related party - Cash payments on loan from related party ) ) Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ $ See Note 4 - Statement of Cash Flows Additional Disclosures The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 PSM HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Company Background As used herein and except as otherwise noted, the term “Company” shall mean PSM Holdings, Inc. The Company wasincorporated under the laws of the State of Utah on March 12, 1987, as Durban Enterprises, Inc. On July 19, 2001, Durban Enterprises, Inc., created a wholly-owned subsidiary called Durban Holdings, Inc., a Nevada corporation, to facilitate changing the domicile of the Company to Nevada.On August 17, 2001, Durban Enterprises, Inc. merged with and into Durban Holdings, Inc., leaving the Nevada Corporation as the survivor.The Company retained the originally authorized 100,000,000 shares at $0.001 par value. On May 18, 2005, Durban Holdings, Inc. completed the acquisition of all of the outstanding stock of PrimeSource Mortgage, Inc., a Texas corporation, by a stock for stock exchange in which the stockholders of PrimeSource Mortgage, Inc. received 10,250,000 shares, or approximately 92% of the outstanding stock of the Company.Following the acquisition, effective May 18, 2005, the name of the parent “Durban Holdings, Inc.”, was changed to “PSM Holdings, Inc.” For reporting purposes, the acquisition was treated as an acquisition of the Company by PrimeSource Mortgage, Inc. (reverse acquisition) and a recapitalization of PrimeSource Mortgage, Inc. The historical financial statements prior to May 18, 2005, are those of PrimeSource Mortgage, Inc. Goodwill was not recognized from the transaction. Business Activity PrimeSource Mortgage, Inc., the wholly-owned subsidiary of PSM Holdings, Inc. was incorporated February 15, 1991 under the laws of the State of Texas.PrimeSource Mortgage, Inc. became a wholly-owned subsidiary of PSM Holdings, Inc., a Nevada corporation, on May 18, 2005.PrimeSource Mortgage, Inc. acts as an agent or broker for mortgage lenders in real estate mortgage loan transactions, and solicits and receives applications for secured or unsecured loans.PrimeSource Mortgage, Inc. establishes Independent Network Office Agreements with originators who act as an independent contractor to originate mortgage applications for submission to lenders under the terms and conditions provided in the Network Office Agreement.PrimeSource Mortgage, Inc. pays the originators commissions and fees based on a flat fee and split schedule accepted and agreed to by PrimeSource Mortgage, Inc., the respective lenders and the originators.The Network Office Agreements are effective for a period of 30 days, and are automatically extended for 30 day periods until they are cancelled.The Company primarily operates and is licensed in the following 14 states:Arkansas, California, Georgia, Idaho, Iowa, Kansas, Louisiana, Missouri, Montana, Nebraska, New Mexico, Oklahoma, Texas and Washington. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. It is recommended that these consolidated financial statements be read in conjunction with the audited financial statements for the year ended June 30, 2010 which were filed on September 28, 2010 in the Form 10-K for the year ended June 30, 2010. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the three month and six month periods ended December 31, 2010 are not necessarily indicative of the results that may be expected for the year ending June 30, 2011. Summary of Significant Accounting Policies The following summary of significant accounting policies of the Company is presented to assist in the understanding of the Company’s consolidated financial statements.The consolidated financial statements and notes are the representation of PSM Holdings, Inc.’s management who is responsible for their integrity and objectivity.The consolidated financial statements of the Company conform to accounting principles generally accepted in the United States of America (GAAP).The Financial Accounting Standards Board (FASB) is the accepted standard-setting body for establishing accounting and financial reporting principles. 6 PSM HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Principles of Consolidation The consolidated financial statements include the accounts of PSM Holdings, Inc. and its wholly-owned subsidiary PrimeSource Mortgage, Inc.All material intercompany transactions have been eliminated in the consolidation. Use of Estimates Management uses estimates and assumptions in preparing its consolidated financial statements.Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Accordingly, actual results could differ from those estimates.Significant estimates include the value of other non-current assets, estimated depreciable lives of property, plant and equipment, estimated valuation of deferred tax assets due to net operating loss carry-forwards and estimates of uncollectible amounts of loans and notes receivable. Cash and Cash Equivalents For the purposes of the statement of cash flows, cash and cash equivalents includes cash on hand and cash in checking and savings accounts, and all investment instruments with an original maturity of three months or less. Accounts Receivable Accounts receivable represent commissions earned on closed loans and fees charged to new branch offices that the Company has not yet received payment.Accounts receivable are stated at the amount management expects to collect from balances outstanding at period-end.The Company estimates the allowance for doubtful accounts based on an analysis of specific accounts and an assessment of the customer of branch owner’s ability to pay. Loan Receivable The loan receivable is stated at the unpaid principal balance.Interest income is recognized in the period in which it is earned. Investments in Marketable Securities Investments consist of equity securities categorized as available-for-sale which includes securities that are not classified in either the held-to-maturity category or the trading category.The securities are recognized at fair value, with unrealized holding gains and losses included as other comprehensive income, net of any deferred income taxes and reported as a net amount in a separate component of stockholders’ equity until realized.Interest and dividends earned on investment securities are recognized in the period in which they are received.Interest and dividends are reported in the non-operating income section of the Consolidated Statements of Operations and Comprehensive Income (Loss). Property and Equipment Property and equipment are stated at cost. Depreciation is provided using the straight-line method over the estimated useful lives of the assets as follows. Expenditures for maintenance and repairs are charged to expense as incurred. Furniture, fixtures and office equipment 5-7 years Computer equipment 5 years Income Taxes Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes related primarily to differences between the bases of certain assets and liabilities for financial and tax reporting. The deferred taxes represent the future tax return consequences of those differences, which will either be deductible or taxable when the assets and liabilities are recovered or settled.In addition, there is the deferred tax asset which represents the economic value of various tax carryovers. Taxes Collected and Remitted to Governmental Authorities When applicable, the Company collects gross receipts taxes from its customers and remits them to the required governmental authorities.Related revenues are reported net of applicable taxes collected and remitted to governmental authorities. 7 PSM HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Advertising Advertising costs are expensed as incurred. Advertising expense for the three month and six month periods ended December 31, 2010 and 2009 were $2,123 and $5,018, and $1,167 and $2,524, respectively. Share Based Payment Plan Under the 2002 Stock Option/Stock Issuance Plan, the Company can grant stock or options to employees, related parties, and unrelated contractors in connection with the performance of services provided to the Company by the awardees.The Branch Owner Stock Program provides for issuance of stock to branch owners for outstanding performance. The Company uses the fair value method to account for employee stock compensation costs and to account for share based payments to non-employees. Revenue Recognition The Company’s revenue is derived primarily from revenue earned from the origination of mortgage loans that are funded by third parties.The Company has a network of independently owned branch offices that originate mortgage loans from which the Company receives either a flat fee or a percentage of the fees earned by the branch when a mortgage loan is closed or funded.Revenue is recognized as earned on the later of the settlement date or the funding date of the loan. The Company records revenue for the fees charged to new branches when they sign up to join its network. The Company generated less than 1% of total revenues, from fees charged to new branch offices for joining the network during the three month and six month periods ended December 31, 2010 and 2009. The Company receives an override fee on the warehouse line of credit on loans closed on the line.The revenue is recognized as earned on the earlier of the settlement date or the funding date of the loan. Reclassification Certain accounts in the prior-period financial statements have been reclassified for comparative purposes to conform with the presentation in the current quarter financial statements. Recent Accounting Pronouncements The Company has evaluated the possible effects on its financial statements of the following accounting pronouncements: In April 2010, the FASB issued ASU No. 2010-13, “Compensation – Stock Compensation”.This update will clarify the classification of an employee share based payment award with an exercise price denominated in the currency of a market in which the underlying security trades.This update will be effective for the first fiscal quarter beginning after December 15, 2010, with early adoption permitted.The Company does not expect the provisions of ASU 2010-13 to have a material effect on the Company’s consolidated results of operations or financial condition. Other accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. NOTE 2 – ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable is presented on the balance sheet net of estimated uncollectible amounts.90% of the outstanding accounts receivable are due from one customer. The Company records an allowance for estimated uncollectible accounts in an amount approximating anticipated losses. Individual uncollectible accounts are written off against the allowance when collection of the individual accounts appears doubtful. The Company recorded an allowance for doubtful accounts of $0 and $12,500 as of December 31, 2010 and June 30, 2010, respectively. 8 PSM HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 – PROPERTY AND EQUIPMENT Property and equipment is summarized as follows: December 31, June 30, (Unaudited) Fixtures and equipment $ $ Accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense for the three month and six month periods ended December 31, 2010 and 2009 was $2,317 and $4,960, and $2,643 and $5,286, respectively. NOTE 4 – STATEMENTS OF CASH FLOWS ADDITIONAL DISCLOSURES December 31, December 31, (Unaudited) (Unaudited) Cash paid for interest for the six months ended $ $ Cash paid for income taxes for the six months ended $
